UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,1      :
                               :
     Respondents.              :
______________________________:

                                     ORDER

     Petitioners Mohammad Ali Abdullah Bawazir (ISN 440) and Zahir

Omar Khamis Bin Hamdoon (ISN 576) have been detained at the United

States Naval Base at Guantanamo Bay, Cuba, since shortly after the

terrorist attacks of September 11, 2001.               They both have habeas

corpus petitions pending before the Court.             Petitioners bring this

action against Respondents in order to enjoin certain treatment

that they are undergoing as a result of the voluntary hunger

strikes they have undertaken to protest their lengthy detentions

without judicial scrutiny of the legality of such detentions.

     The   matter   is    before   the   Court    on     Petitioners’    Renewed

Emergency Motion for Injunction Against Further Torture of Mohammed

Bawazir    (“Renewed     Emergency    Mot.”)     [Dkt.    No.   234].2      Upon


     1
          Former President George W. Bush was named as the original
lead respondent in this case. Pursuant to Federal Rule of Civil
Procedure 25(d), the Court automatically substitutes his successor,
President Barack H. Obama, as the new lead respondent.
     2
          On January 22, 2009, Petitioner Hamdoon requested [Dkt.
No. 258] to Join Petitioner Bawazir’s Motion, and the request was
                                                   (continued...)
consideration   of   the     Motion,    Opposition,   Reply,   supplemental

filings, oral argument, and the entire record herein, and for the

reasons   set   forth   in     the     accompanying   Memorandum   Opinion,

Petitioners’ Renewed Emergency Motion is denied.




February 10, 2009                           /s/
                                           Gladys Kessler
                                           United States District Judge


Copies via ECF to all counsel of record




     2
      (...continued)
granted. See Minute Order, Jan. 26, 2009.